Order entered April 28, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00205-CV

                  IN RE BYRON CURTIS COOK,
         TRADE RARE, L.L.C., AND JOEL HOCHBERG, Relators

         Original Proceeding from the 417th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 417-04885-2016

                                    ORDER
                            Before the En Banc Court

      We WITHDRAW our opinion issued July 21, 2020, in this original

proceeding and VACATE the order of that date.

      In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED. We ORDER the trial court to

issue an order (1) vacating its December 16, 2019 “Order Sustaining Plaintiff’s

Objection to Defendants’ Motion for Leave to Designate Ken Paxton as a

Responsible Third Party” and (2) granting relators’ September 20, 2019 “Second

Amended Motion for Leave to Designate Responsible Third Party.”
      The Court further ORDERS the trial judge to file with this Court, within

thirty days of the date of this Order, a certified copy of its order issued in

compliance with this Order. A writ will issue only if the trial court fails to comply

with this Order.

      We LIFT the stay imposed by this Court’s order of April 30, 2020.


                                             /s/    LESLIE OSBORNE
                                                    JUSTICE